NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                            DEC 15 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LI LU,                                           No. 06-74990

               Petitioner,                       Agency No. A097-361-215

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 7, 2010**
                                 Pasadena, California

Before: TROTT and WARDLAW, Circuit Judges, and BREWSTER, Senior
District Judge.***

       Li Lu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Rudi M. Brewster, Senior United States District Judge
for the Southern District of California, sitting by designation.
judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s adverse credibility finding and will uphold the determination “unless the

evidence compels a contrary result.” Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.

2007). “We independently evaluate each ground cited by the IJ for his adverse

credibility findings. So long as one of the identified grounds is supported by

substantial evidence and goes to the heart of the claim of persecution, we are

bound to accept the IJ’s adverse credibility finding.” Tekle v. Mukasey, 533 F.3d

1044, 1051-52 (9th Cir. 2008) (citations, alterations, and internal quotation marks

omitted).

      We deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination with

respect to Lu’s meeting with Xu Ping and her subsequent involvement with Xu

Ping’s Christian home church. Lu’s testimony was marred by inconsistencies with

her written application for asylum and by Lu’s implausible statement that Xu Ping

perceived (1) something wrong “inside her heart,” and (2) that Lu was in a “foul

mood,” even though she told Xu Ping she was “fine.” Because this episode was

intended to explain her introduction to the church, Lu’s answers and unsatisfactory


                                         2
explanations go to the heart of her claim that she was a victim of persecution on

account of her religion.

      PETITION FOR REVIEW DENIED.




                                         3